Citation Nr: 1423726	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for left knee retropatella pain syndrome.

5.  Entitlement to service connection for right knee retropatella pain syndrome.

6.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 2002 to September 2002, January 2003 to March 2004, November 2010 to December 2011, and November 2012 to the present.  The Veteran is a recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, in which the RO, in pertinent part, denied service connection for PTSD, bilateral shoulder disabilities, bilateral knee retropatella pain syndrome, and right ear hearing loss.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

The issue(s) of right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed by a VA psychologist as having PTSD due to fear of hostile military or terrorist activity arising from his service in Iraq.

2.  Bilateral shoulder symptoms were chronic in active service.

3.  The Veteran's currently diagnosed bilateral shoulder disabilities were incurred in or caused by active service.
4.  Bilateral knee symptoms were chronic in active service.

5.  The Veteran's currently diagnosed bilateral knee retropatella pain syndrome was incurred in or caused by active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for posttraumatic stress disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f)(3) (2013).

2.  The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2013).

3.  The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.30, 3.304(d) (2013).

4.  The criteria for service connection for left knee retropatella pain syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2013).

5.  The criteria for service connection for right knee retropatella pain syndrome have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Regarding entitlement of service connection for PTSD, left and right knee retropatella pain syndrome, and left and right shoulder disabilities, the Board is granting the claims.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion of VCAA notice or assistance duties regarding these claims is required.

Service Connection Laws and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F. 3d 604 (Fed. Cir. 1996).

In this case, PTSD, retropatella pain syndrome, and bilateral shoulder disabilities are not "chronic diseases" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

PTSD

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence. Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) (2013). The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.

Effective July 13, 2010, VA amended the regulations for adjudicating disability compensation claims for PTSD in 38 C.F.R. § 3.304(f)(3) to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases. See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010) (codified in 38 C.F.R. § 3.304(f)(3)).  The current, liberalized version of § 3.304(f)(3) states that when the claimed in-service stressor is related to a veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD: (1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the veteran's symptoms are related to the claimed stressor.

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.

First, the Veteran has a current medical diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a) (2013).  VA treatment records indicate the Veteran was diagnosed with PTSD by a VA psychiatrist in August 2004, and that he had worsening symptoms of PTSD in April 2008.  The Veteran was treated for PTSD at a Vet Center for February 2008 to March 2009.  Additionally, a February 2014 VA PTSD examination by a VA psychologist confirmed a current diagnosis of PTSD.

Next, there is credible supporting evidence of a stressor stemming from fear of hostile military or terrorist activity.  In this case, although the Veteran has reported several in-service stressors, none have been specifically corroborated.  The Veteran served as a bridge crewmember, as part of the 671st Engineer Company attached to the 3rd Infantry Division in Iraq.  See DD 214, dated January 2003 to March 2004; see also Permanent Orders 03-228-03, dated August 16, 2003.  The Veteran claimed that, during his first deployment, a fellow Service Member died in an ambush when the convoy was split up and the vehicle his friend was in slammed into the back of another vehicle, sending the friend through the windshield and killing him.  The available casualty files record that this Service Member died in a non-hostile vehicle accident, when the vehicle entered a dust cloud, went off the road, and struck another vehicle.  Lay statements from three fellow Service Members, who served with the Veteran in Iraq, consistently reported that the deceased friend died in a motor vehicle accident involving poor conditions, such as dust and low visibility, and engagement with the enemy.  See letters from C.B., J.B., and B.A., received October 2009 (notarized copies from C.B. and J.B., received February 2010).  One Service Member reported that this was the "first of many who were injured by the enemy during the construction of the many bridges we built."  The Board finds these statements by the Veteran and his Fellow Service Members to be competent and credible descriptions of their combat experiences.

Additionally, the Veteran claimed that on his second deployment, as a combat engineer, he saw bodies blown up on a route clearance mission, and on his third deployment he was wounded and reported that "taking someone's life in that engagement still haunts [him]."  See DD 214, dated November 2010 to December 2011.  The Veteran's experiences as a bridge crewmember and combat engineer, often working in close proximity to hostile military forces, involved a threat of death or serious injury and his response to these circumstances involved a state of fear.  Thus, the Board finds his claimed stressors comport with the definition of "fear of hostile military or terrorist activity" of 38 C.F.R. § 3.304(f)(3) and are consistent with the places, types and circumstances of his service. 

Given the above, the remaining question is whether there is medical evidence of a link between current symptoms and the claimed in-service stressors of the fear of hostile military or terrorist activity.  The Board finds that a February 2014 VA examination provides competent and credible medical evidence showing that the Veteran has currently diagnosed PTSD related to his identified in-service stressors.  During the February 2014 VA examination, the VA psychologist indicated that the Veteran's stressors of his combat experiences are adequate to support the diagnosis of PTSD and are related to his fear of hostile military or terrorist activity.  The examination report noted the Veteran's trauma occurred during military service.  Although his stressors have not been corroborated, the VA psychologist's opinion nevertheless provides a link between the Veteran's PTSD and his fear of hostile military activity during service.  As there is no clear and convincing evidence to the contrary, the Board finds that the Veteran's lay testimony, as well as that of the fellow Service Members, is sufficient to establish the occurrence of his claimed in-service stressors.  See 38 C.F.R. § 3.304(f)(3).

Therefore, resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran has PTSD that is causally related to his fear of hostile military or terrorist activity during active service.  Thus, service connection for PTSD is warranted.

Bilateral Shoulder Disabilities

The Veteran also seeks entitlement to service connection for bilateral shoulder disabilities due to heavy lifting as a bridge crewmember and combat engineer during deployment.  Specifically, the Veteran stated he lifted heavy bridge parts during his 2003-2004 deployment, and carried heavy equipment and conducted rock clearance during his 2010-2011 deployment.  See VA shoulder examination, dated February 2014.  The Veteran does not contend he suffered a specific injury to his shoulders.  See Standard Form 600E, Chronological Record of Medical Care, dated February 18, 2004.  The Veteran stated there was only a sick call building run by combat medics without the equipment needed to check his shoulders, and any paperwork completed by him was taken by the medics.  See Veteran's letter, notarized and received March 2010.

After review of the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that bilateral shoulder symptoms were chronic in active service, and the Veteran's currently diagnosed bilateral shoulder disabilities were incurred in or caused by active service.

Service treatment records show the Veteran reported having no physical impairments of the joints or arms during a November 2000 prescreening examination.  See DD Form 2246, Applicant Medical Prescreening, dated November 15, 2000.

A February 2004 service treatment note indicated the Veteran complained of left shoulder pain for the last six months that was getting worse.  The Veteran was assessed with left shoulder pain, adhesive capsulitis.  The military nurse practitioner noted that the "main concern is documentation of the pain, which started while in Iraq."  See Standard Form 600E, Chronological Record of Medical Care, dated February 18, 2004.  The Board notes, and finds probative, that the Veteran had returned from deployment in Iraq, but was still on active duty in February 2004.

A May 2004 VA treatment note indicates the Veteran complained of left shoulder pain associated with intermittent numbness and tingling to the fingers.  The Veteran reported that he sustained injury to his left shoulder by repetitive heavy lifting (building bridges) in Iraq earlier in 2004.  The Veteran was diagnosed with left shoulder bursitis.

A February 2006 retention examination report notes the Veteran had crepitation of abduction of the shoulders and experienced pain bilaterally when performing overhead lifting.  See DD Form 2808, Report of Medical Examination, dated February 27, 2006; see also DD Form 2807-1, Report of Medical History, dated February 16, 2006.  The Veteran complained in a March 2008 Initial Medical Review - Annual Medical Certificate that his shoulders hurt while deployed and they still had problems.  See DA Form 7349, dated March 14, 2008.

A May 2010 VA treatment note reports that the Veteran had complained of pain in his shoulders since he returned from Iraq in 2004, and he was diagnosed with bursitis in his bilateral shoulders.  VA radiographic series of the bilateral shoulders were normal in May 2010.

During a November 2011 post-deployment health assessment, the Veteran was not cleared for demobilization, but referred, in part, for further evaluation of bilateral shoulder pain.  See DD Form 2796, dated November 14, 2011.  The Veteran was referred to physical therapy for evaluation and treatment for bilateral shoulder pain with a notation that the Veteran had been treated for left shoulder pain in March 2011.  MRIs of the bilateral shoulders in November 2011 were normal.  As the Veteran was on active duty in November 2011, the Board finds this evidence probative in determining whether or not the Veteran's bilateral shoulder symptoms were chronic in active service.

The Veteran was provided a VA shoulder and arm conditions examination in February 2014 as part of his physical evaluation board assessment.  The VA examiner noted past complaints of shoulder pain.  The Veteran reported that he got sharp shooting pain lifting his shoulders higher than chest level and a popping noise waxed and waned.  The Veteran was diagnosed with bilateral stable joint impingement syndrome.

The Veteran also submitted lay statements from three fellow Service Members, who served with him in Iraq, all of whom stated the Veteran complained about bilateral shoulder pain during active service.  See letters from C.B., J.B., and B.A., received October 2009 (notarized copies from C.B. and J.B., received February 2010).  Specifically, they reported that their job as bridge builders required a lot of physical lifting, which took a toll on the Veteran's shoulders; that part of the bridges took four people to lift and put in place; and each piece weighed 400 to 500 pounds.  They also reported that the Veteran complained about both shoulders, but had more pain in the left then in the right.  In addition, one of the Service Members stated that he had known the Veteran for "a good 10 years or more, even before [they] deployed," and the Veteran never had problems with his shoulders until after they had deployed.

The Board finds the Veteran and his fellow Service Members are competent to report the Veteran's bilateral shoulder symptoms as they observed them during active service; and the Board finds their statements credible.  Layno v. Brown, 6 Vet. App 465 (1994).  The Board also finds that the reported in-service symptoms of bilateral shoulder disabilities were later confirmed by medical diagnosis.  38 C.F.R. § 3.303(d); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, the Board finds that the lack of medical evidence of bilateral shoulder symptoms during periods of deployment is consistent with the circumstances of service in a combat zone.  38 C.F.R. § 3.304(d).  In this case, the Board finds the competent and credible reports of in-service symptoms of the bilateral shoulders probative in determining whether the Veteran's current bilateral shoulder disabilities incurred in or were caused by active service.

For these reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that the probative evidence, lay and medical, warrants service connection for bilateral shoulder disabilities and the claims must be granted.

Bilateral Knee Retropatella Pain Syndrome

The Veteran contends that his bilateral knee disabilities were incurred in active service, specifically by the heavy lifting required as a combat engineer in Iraq in 2004.  As discussed above, he also reported that he did not have a hospital to go to for his knees during deployment, but only a sick call building operated by combat medics, which did not have the equipment necessary to check his knees.  In addition, the Veteran claims that at the end of his first deployment, when his unit left Kuwait to return to the United States, they "left a lot of [their] records there," and the paperwork the Veteran completed was taken by the medics to process.  See Veteran's letter, notarized and received March 2010.

After review of the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that bilateral knee symptoms were chronic in active service; and the Veteran's currently diagnosed bilateral knee retropatella pain syndrome was incurred in or caused by active service.

Service treatment records show that the Veteran had no painful or "trick" joints or loss of movement in any joint; and had no impaired use of the legs or feet.  See DD Form 2246, Applicant Medical Prescreening, dated November 15, 2000.  The November 2000 enlistment examination also indicates the Veteran's lower extremities were normal upon entry.  In a February 2006 retention examination, the Veteran complained of bilateral knee pain, and the military physician noted crepitation on flexion and extension of the right knee and "popping of the knees".  See DD Form 2808, Report of Medical Examination, dated February 27, 2006; see also DD Form 2807-1, Report of Medical History, dated February 16, 2006.

At a May 2010 VA primary care appointment, the Veteran reported knee problems; that the knees were "achy and popped a lot, and hurt when he walked, especially when he got up from being on the ground."  Upon examination the VA physician noted crepitus and knee popping bilaterally.  X-rays of the bilateral knees in June 2010 showed mild inferior patellar pole spurring.  

In a November 2011 post-deployment health assessment, the Veteran also was not cleared for demobilization, in part, for further evaluation and treatment of bilateral knee pain.  See DD Form 2796, dated November 14, 2011.  MRIs of the bilateral knees in November 2011 were normal; however, the Veteran was referred for physical therapy for his bilateral knee pain.  See Standard Form 513, dated November 2011.  In the request, the physician's assistant noted that the Veteran had treatment for a left knee grade I medial collateral ligament (MCL) sprain in November 2010 and bilateral knee pain in March 2011.  The Board notes, and finds probative, that the Veteran was on active duty for a portion of November 2010 and the entirety of November to March 2011.

In a February 2014 VA knees examination, conducted for the Veteran's physical evaluation board, the Veteran reported his complaints of bilateral knee pain since deployment in Iraq in 2004.  The VA examiner reviewed the claims file, noted recorded complaints and treatment for the knees, and diagnosed the Veteran with retropatella pain syndrome of the bilateral knees.

In his lay statement, discussed above, C.B. also reported that the Veteran mentioned knee pain "a lot of the time," and that the Veteran noticed the pain increased in his knees when he lifted something heavy.  See letter from C.B., received October 2009 (notarized copy received February 2010).  The Board notes that the Veteran and his fellow Service Members consistently reported that their jobs as bridge crewmembers during deployment required repetitive lifting of heavy materials and equipment.  The Veteran and his fellow Service Member are competent to report the Veteran's in-service symptoms of bilateral knees, as they observed them, and the Board finds them credible.  Layno, 6 Vet. App at 465.  The Board also finds that the lack of medical evidence of bilateral knee symptoms during periods of deployment is consistent with the circumstances of service in a combat zone; and the reported in-service bilateral knee symptoms have been assigned a medical diagnosis.  38 C.F.R. §§ 3.304(d), 3.303(d); see also Jandreau, 492 F.3d at 1377.  In this case, the Board finds the competent and credible reports of in-service bilateral knee pain probative in determining whether the Veteran's current bilateral knee disabilities incurred in or was caused by active service.

For these reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that the probative evidence, lay and medical, warrants service connection for bilateral knee disabilities and the claims must be granted.


ORDER

Service connection for posttraumatic stress disorder is granted.

Service connection for a left shoulder disability is granted.

Service connection for a right shoulder disability is granted.

Service connection for left knee retropatella pain syndrome is granted.

Service connection for right knee retropatella pain syndrome is granted.


REMAND

The Board finds that additional development is needed to adjudicate the claim for service connection for right ear hearing loss.  The Veteran was provided a VA audiology examination in November 2008, at which time the VA examiner diagnosed the Veteran with bilateral hearing loss for VA purposes.  The VA examiner provided a nexus opinion regarding the Veteran's left ear hearing loss, but was silent regarding the Veteran's right ear hearing loss.  Therefore, the Board finds that a remand is necessary to provide the Veteran with a new VA audiology examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination to determine the nature and etiology of his right ear hearing loss.  A copy of this REMAND and the claims file should be made available for review by the examiner prior to the examination.  

The examiner is asked to provide an opinion as to the following:  Whether, based on the available evidence of record, it is at least as likely as not that the Veteran's right ear hearing loss was incurred in or is otherwise related to noise exposure during active service?  The examiner should consider and address any in-service threshold shift shown in the service treatment records.  The examiner should consider the Veteran's lay statements regarding exposure to explosions, gunfire, and engine noise; civilian occupational noise exposure; and recreational noise exposure.  In doing so, the examiner should record the Veteran's civilian occupational history.

The examiner must provide a complete rationale for his or her opinion with reference to the evidence of record.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
2.  After all development has been completed, review the case again based on the additional evidence.  If the benefit sought is not granted, furnish the Veteran, and his representative, with a supplemental statement of the case and give him a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


